Case 2:20-cv-02609-WJM-MF Document9 Filed 08/25/20 Page 1 of 4 PagelD: 257

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SUNDESA, LLC d/b/a THE
BLENDERBOTTLE COMPANY,
Plaintiff, 20-cv-2609
OPINION

Vv.

TEJARAH INTERNATIONAL INC,
d/b/a/ KITCHSMART,

Defendants.

 

 

WILLIAM J. MARTINI, U.S.D.J.:

This matter arises out of Defendant Tejarah International Inc. d/b/a/ Kitchsmart’s
(“Defendant”) alleged violation of Plaintiff Sundesa, LLC d/b/a The BlenderBottle
Company’s (“Plaintiff”) intellectual property rights. The matter comes before the Court
on Plaintiff's motion for default judgment. ECF No. 8. For the reasons set forth below,
the motion is GRANTED IN PART and DENIED IN PART.

I. BACKGROUND

Plaintiff is the exclusive licensor of two patents, both commonly used for consuming
powdered nutritional supplements. Compl. J§ 8-9, ECF No. 1. The United States Patent
and Trademark Office (“USPTO”) issued Patent Number 6,379,032 (“032 Patent”) for the
“FLOW-THROUGH AGITATOR,” a wire ball which helps mix powdered supplements
into liquid. Jd. & Ex. 1. The USPTO also issued Design Patent Number D510,235 (“D235
Patent’) for a shaker-bottle design. Jd. & Ex. 2.

Defendant allegedly “manufactures, uses, sells, offers for sale, and/or imports...
shakers . . . that have infringed [on Plaintiff's] patent rights.” /d. 4 10. On May 25, 2017,
Plaintiff “sent Defendant a cease and desist letter demanding that Defendant cease selling
shakers that infringe the ‘032 Patent and ‘D235 Patent.” /d. 921 & Ex. 3. Plaintiff claims
that despite its letters and follow-up communications, Defendant continues to sell
infringing shakers. Jd. § 24.

Plaintiff filed suit on March 10, 2020, alleging liability for patent infringement
(Count 1), trade dress infringement (Count 2), false designation of origin and federal unfair
competition (Count 3), and unfair competition under New Jersey law (Count 4). Plaintiff
had Defendant served on March 17 and filed proof of the same on April 14. ECF No. 6.
After Defendant failed to appear, Plaintiff requested the Clerk’s entry of default on June
16, which was entered the next day. ECF No. 7. Presently before the Court is Plaintiff's
motion for default judgment. ECF No. 8 (“Motion”).
Case 2:20-cv-02609-WJM-MF Document9 Filed 08/25/20 Page 2 of 4 PagelD: 258

II. DISCUSSION

Plaintiff moves for default judgment on all counts, and for a permanent injunction.
To enter default judgment, the Court must determine whether a sufficient cause of action
has been stated, taking as true the Complaint’s factual allegations. Super 8 Worldwide,
Inc. v. Riya Hosp. Grp., 14-cv-04527, 2015 WL 3755039, at *1 (D.N.J. June 16, 2015).

A. Causes of Action
1. Patent Infringement (Count 1)

Plaintiff asserts valid claims for patent infringement. “[W]hoever without authority
makes, uses, offers to sell, or sells any patented invention, within the United States or
imports into the United States any patented invention during the term of the patent therefor,
infringes the patent.” 35 U.S.C. § 271 (a). “A direct infringement claim vot implicating a
theory of joint infringement, i.e. single-actor direct infringement, is required to satisfy only
the notice pleading standard comporting to Form 18 of the Appendix of Forms to Fed. R.
Civ. P.” CBA Envitl. Servs., Inc. v. Toll Bros. Inc., 403 F. Supp. 3d 403, 417 (D.N.J. 2019).
Form 18, in turn, requires: “(1) an allegation of jurisdiction; (2) a statement that the plaintiff
owns the patent; (3) a statement that defendant has been infringing the patent ‘by making,
selling, and using the device embodying the patent;’ (4) a statement that the plaintiff has
given the defendant notice of its infringement; and (5) a demand for an injunction and
damages.” Jd. n.7.

Here, Plaintiff satisfies each element. The Complaint sufficiently alleges this
Court’s jurisdiction. Compl. {J 1-3. While Plaintiff does not own the patents, it is the
exclusive licensee, conferring it with standing. Jd. JJ 8-9; see Blue Gentian, LLC v.
Telebrands Corp., 13-cv-4627, 2014 WL 2094089, at *7 (D.N.J. May 20, 2014)
(“Licensees with substantial rights may then sue in their own name”). The Complaint also
alleges that Defendant has been selling knock-off shaker bottles; that Plaintiff provided
notice; and includes a demand for an injunction and damages. Jd. §f[ 10, 21, 35.
Accordingly, Plaintiff has adequately stated patent infringement claims.

2. Trade Dress (Count 2)

In Count Two, Plaintiff alleges liability for trade dress infringement under 15 U.S.C.
§ 1125(a). “Trade dress refers to the design or packaging of a product which serves to
identify the product’s source.” McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC,
511 F.3d 350, 357 (3d Cir. 2007) (cleaned up). Trade dress liability requires a plaintiff to
prove “that (1) the allegedly infringing design is non-functional; (2) the design is inherently
distinctive or has acquired secondary meaning; and (3) consumers are likely to confuse the
source of the plaintiff's product with that of the defendant’s product.” Jd. “The likelihood
of confusion between two trade dresses is a question of fact.” Jd.

Here, Plaintiff adequately alleges each element as to the bottle design. See Compl.
{| 11-12 (showing distinctive design and alleging secondary meaning); 13 (features non-
functional), 44 (likely to cause confusion). However, the patent covering the FLOW-
THROUGH AGITATOR specifically describes the utility of its design. Jd. Ex. 1 (“The

2
Case 2:20-cv-02609-WJM-MF Document9 Filed 08/25/20 Page 3 of 4 PagelD: 259

apparatus of preferred embodiments ... comprises a wire-frame object with interstitial
spaces ...”). Accordingly, the agitator’s design is “functional,” and the associated trade-
dress claim fails. See McNeil Nutr., 511 F.3d at 357 (requiring non-functional design).

3. False Designation of Origin and Unfair Competition (Counts 3-4)

In Count Three, Plaintiff alleges liability for federal unfair competition and false
designation of origin under 15 U.S.C. § 1125. In Count Four, Plaintiff alleges liability for
unfair competition under New Jersey common law and N.J. Stat. § 56:4-1. To be liable for
unfair competition under a false designation of origin theory, defendants must have, inter
alia, used “a false designation of origin, as defined in the [Lanham] Act.” Jews for Jesus
v. Brodsky, 993 F. Supp. 282, 309 (D.N.J. 1998), aff’d, 159 F.3d 1351 (3d Cir. 1998).

Plaintiff fails to allege any “false designation of origin.” Jd. Unlike the typical case,
Defendant did not copy Plaintiff's mark or misrepresent the source of its own product.
Copying the physical design of Plaintiff's product, by itself, does not constitute false
designation of origin. See Camco Mfg. v. Jones Stephens Corp., 391 F. Supp. 3d 515, 527
(M.D.N.C. 2019) (finding similar trade dress insufficient). And Plaintiff's brief does not
set forth any alternative theory for unfair competition liability under New Jersey law. Thus,
Counts Three and Four fail to state a claim.

For the reasons set forth above, Plaintiff has adequately stated a claim for
infringement of the ‘032 and ‘D235 patents (Count 1) and trade dress infringement for the
bottle design (Count 2). The remaining counts fail to set forth sufficient causes of action.

B. Remaining Factors for Entry of Default Judgment

“Once a cause of action has been established, the district courts must make explicit
factual findings as to three factors: (1) whether the party subject to default has a meritorious
defense, (2) the prejudice suffered by the party seeking default, and (3) the culpability of
the party subject to default.” Super 8 Worldwide, Inc., 2015 WL 37550339, at *1.

All three factors point toward default. As Defendant failed to answer, it does not
present a meritorious defense. Plaintiff is prejudiced by its inability to seek redress. And
given its alleged conduct and complete lack of participation, Defendant is culpable.

C. Injunctive Relief

Plaintiff seeks a permanent injunction. For the Court to enter a permanent
injunction, Plaintiff must show: (1) an irreparable injury; (2) “that remedies available at
law, such as monetary damages, are inadequate”; (3) “that, considering the balance of
hardships .. . , a remedy in equity is warranted; and (4) that the public interest would not
be disserved by a permanent injunction.” eBay Inc. v. MercExchange, LLC, 547 U.S. 388,
391 (2006).

Here, all four elements are satisfied. The Court accepts Plaintiff's allegations as to
likelihood of confusion, thus satisfying the “irreparable injury” element. See Pappan
Enterprises v. Hardee's Food Sys., 143 F.3d 800, 805 (3d Cir. 1998) (“once the likelihood
of confusion... has been established,... there was also irreparable injury”). Legal
Case 2:20-cv-02609-WJM-MF Document9 Filed 08/25/20 Page 4 of 4 PagelD: 260

remedies are currently inadequate, given Defendant’s refusal to participate in this suit (and
thus provide discovery on infringing sales). The balance of hardships and public interest
also weigh in Plaintiff's favor, as Defendant will simply be enjoined from selling infringing
products and trading off Plaintiff's distinctive trade dress. Accordingly, the Court will
issue a permanent injunction.

D. Attorneys’ Fees

Plaintiff requests attorneys’ fees as part of the default judgment. In “exceptional”
patent cases, the Court “may award reasonable attorney fees to the prevailing party.” 35
U.S.C. § 285. “An ‘exceptional’ case is simply one that stands out from others with respect
to the substantive strength of a party’s litigating position... or the unreasonable manner
in which the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572
US. 545, 554 (2014).

Here, both the substantive strength of Plaintiff's claims and the way Defendant has
litigated make this case “exceptional.” Accepting Plaintiff's allegations as true—as the
Court must—Defendant blatantly and intentionally infringed on Defendant’s patents, even
after receiving notice from Plaintiff. Compl. 7 29-33. Defendant’s unreasonable refusal
to stop selling infringing products or participate in this suit also make it “exceptional.”
Accordingly, the Court will award attorneys’ fees.

Ill. CONCLUSION

For the reasons set forth below, Plaintiff's motion for default judgment is
GRANTED with respect to Plaintiff's patent claims (count 1); trade dress claim as to the
bottle design (count 2); and requests for a permanent injunction and attorneys’ fees. The
motion is DENIED as to the remaining claims. An Order and Judgment follows.
